Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule prohibiting inmates from making threats. Contrary to petitioner’s contention, we find that the misbehavior report, together with the testimony adduced at the hearing, constitute substantial evidence to support the determination of guilt (see, Matter of Crews v O’Keefe, 283 AD2d 692; Matter of Pryce v Goord, 281 AD2d 665). Petitioner’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P.J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.